 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LOCALS 302 AND 612 OF THE                     CASE NO. C19-0616JLR
           INTERNATIONAL UNION OF
11         OPERATING ENGINEERS                           ORDER DENYING MOTION TO
                                                         COMPEL AUDIT
           CONSTRUCTION INDUSTRY
12
           HEALTH AND SECURITY FUND,
13         et al.,

14                              Plaintiffs,
                  v.
15
           AEI WILLIAMS GROUP, CO.,
16
                                Defendant.
17

18         Before the court is Plaintiffs Locals 302 and 612 of the International Union of

19   Operating Engineers Construction Industry Health and Security Fund, Locals 302 and

20   612 of the International Union of Operating Engineers-Employers Construction Industry

21   Retirement Fund, and Western Washington Operating Engineers-Employers Training

22   Trust Fund’s (collectively, “Plaintiffs”) motion for an order to compel audit. (Mot. (Dkt.



     ORDER - 1
 1   # 6).) The court has considered the motion, the relevant portions of the record, and the

 2   applicable law. Being fully advised, the court DENIES the motion.

 3          On April 25, 2019, Plaintiffs filed this action seeking to compel Defendant AEI

 4   Williams Group, Co. (“AEI”) to submit to an audit. (See Compl. (Dkt. # 1).) Plaintiffs

 5   served the complaint on AEI on May 6, 2019. (Cert. of Serv. (Dkt. # 3).) Because AEI

 6   failed to appear or answer the complaint within 21 days of service, Plaintiffs moved for

 7   entry of default against AEI on May 30, 2019, and the Clerk entered an order of default

 8   against AEI the following day. (See Mot. for Default (Dkt. #4); Order (Dkt. # 5).) After

 9   the Clerk entered default, Plaintiffs filed the current motion. (See generally Mot.) In

10   their motion, Plaintiffs request that the court compel AEI to produce audit documentation

11   that Plaintiffs allege they are entitled to under certain collective bargaining agreements

12   that AEI is a party to. (See id. at 5-8.)

13          In the Ninth Circuit, for purposes of discovery, “a defaulted defendant should be

14   treated as a non-party.” Jules Jordan Video, Inc. v. 144942 Canada Inc., 617 F.3d 1146,

15   1158-59 (9th Cir. 2010). A non-party to an action may be compelled to produce

16   documents only by a subpoena issued from the court for the district in which the

17   production is to be made. See Fed. R. Civ. P. 34(c), 45. Here, AEI is in default. (See

18   Order.) Thus, Plaintiffs must comply with Federal Rule of Civil Procedure 45 in order to

19   compel AEI to produce audit documentation. See, e.g., Locals 302 & 612 of Int’l Union

20   of Operating Eng’rs Const. Indus. Health & Sec. Fund v. Delos Santos Const., Inc., No.

21   C10-1396JLR, 2010 WL 4983585, at *1 (W.D. Wash. Dec. 2, 2010). Plaintiffs did not

22   submit evidence that they served Rule 45 subpoenas on AEI. (See generally Mot.)


     ORDER - 2
 1   Accordingly, the court DENIES Plaintiffs’ motion for an order to compel audit (Dkt.

 2   # 6).

 3           Dated this 24th day of September, 2019.



                                                       A
 4

 5
                                                       JAMES L. ROBART
 6                                                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
